DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
Claims 1-20 are rejected due to the phrase are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea of displaying options comprising a recipe and directing a cooking routine of an automatic cooking device.
With respect to step 1, Independent claims 1 and 16 recite a method comprising, “a cooking device” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
However the process does not satisfy Step 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance since a general purpose programed computer and “directing a cooking routine” is not sufficient “to integrate the abstract idea into a practical application”.  (Current standard).  The claims solely require a manner of displaying, the claims do not require an actual cooking step or an actual food perfection step specific to a cooking device.  
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as 
With respect to Step 2A of the eligibility test whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
In the instant case Appellants claims fail the eligibility test of Step 2A, Prong 1.  The claim recites selecting a cooking recipe, providing instructions, delivering cooking instruction and directing a cooking routine but in this case imposes no limits on the process of cooking.  The claims require mere data gathering steps, i.e. display options, to visualize a result.  More specifically, but for the claimed general purpose computer, i.e. “a first controller device” the claims cover performance of the limitation in the mind but for the recitation of generic computer components, by a user accessing a paper cookbook as opposed to a the claimed “control device” as taught by Do (par. 0093), a user manually selecting from a paper cookbook, a user manually delivering cooking instructions, i.e. manually turning on a cooking appliance and manually directing a cooking routine, i.e. follow recipe time, temperature and thus it is still in the mental processes grouping since the claim limitation can practically be performed in the mind.
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  
With respect to Independent claim 16, the claimed, detecting the ingredient quantities of at least a subset of loaded ingredients and correlating an ingredient quantity with a first ingredient identified according to the displayed user instruction is further not outside the mental capability of a user weighing ingredients as is routine and conventional and with respect to calculating nutritional information from preparation of the recipe.  The mental step of merely identifying a nutritional value for comparison to a threshold as taught by Do (par. 0129) and calculating by 
The “controller” and touch screens is used in their conventional way for “automatically generating” as taught by Do.  The claims merely encompass the abstract ideas of comparing new and stored information and using a display to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea.
Thus with regard to Prong 2A, the Guidance states that a judicial exception in conjunction with an improvements to the functioning of a computer is eligible.  However mere instructions to implement an abstract idea on a computer, or merely use of a computer as a tool to perform an abstract idea are not indicative of integration into a practical application.
With respect to step 2B, the element is conventional, well-understood, routine, conventional activity in the field as taught by Do et al. and thus fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2, Prong 2.
For example, when evaluating the claim reciting an abstract idea and a series of data gathering steps the claims recite the abstract ideas of comparing new and stored information and using a display to identify options and/or using categories to organize, store and display information.  The combination of steps gather and display data in a conventional manner as taught by Do and merely uses a computer as a tool to perform the abstract idea.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic 
Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the Supreme Court held that “a claim for an improved method of calculation, even when tied to a specific end use, is unpatentable subject matter under § 101.” Parker v. Flook, 427 U.S. 584, 595, n18 (1978).  The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b). 
With regard to the particularity of the machine, Applicant recites a generic cooking device which is insufficient to provide an inventive concept. Applicant’s claims encompass several different types of cooking devices, heated blenders, inductions cookers, stove tops and ovens that the “directing a cooking routine” could be used upon, leading one to determine that Applicant’s recitation of a cooking device is insufficient to provide particularity to the claimed machine.
With respect to claim 5 which claims the cooking device as a stove top cooking device, importantly the claimed “cooking routine” merely requires setting a temperature of a heating element.  Importantly the claimed setting is not a food perfection step and thus the claimed stove top is merely a field of use as opposed to a particular machine.  If an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application.
The additional claim element(s) of “directing a cooking routine” as taught by Do et al. do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere pre‐solution activity that could be attached to almost any cooked food by merely following a recipe from a cookbook and setting a cooking temperature. By failing to explain how the process variable is selected, integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve 
Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “a method comprising” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Do et al. 20090258332).
Do teaches a method comprising: 
selecting a first automated cooking recipe (par. 0100) associated with user instructions (par. 0100 preparation) and device cooking instructions (par. 0106 ref. 613; fig. 9 ref. 611, 613)
presenting the user instructions through a first controller device (par. 0100), which comprises providing ingredient preparation instruction (par. 0100) and providing instruction on loading a set of ingredients in an automated cooking device (par. 0101);

directing a cooking routine of the automated cooking device according to the cooking instructions (par. 0109 setting the baking temperature).
With respect to claim 16, 
providing an automated cooking device (par. 0036; components and information handling system) with a staged ingredient dispensing system (par. 0101)
providing a recipe selection interface of a controller application (par. 0036);
at the recipe selection interface, receiving selection of a first recipe (par. 0100);
at a recipe instruction interface (par. 0036; video, audio), presenting instructions for recipe preparation comprising displaying a set of user instructions to load ingredients in the staged ingredient dispensing system (par. 0101);
at the automated cooking device (par. 0036; components and information handling system), detecting the ingredient quantities (par. 0129 analyzed; alternatively, par. 0036 ref. 320; alternatively par. 0104 relative ingredient present or not) of at least a subset of loaded ingredients (par. 0129; par. 0104; relative additional ingredients); and correlating an ingredient quantity with a first ingredient identified according to the displayed user instruction (par. 0130; 0104); and
calculating nutritional information from preparation of the recipe (par. 0130) where “from preparation” is taken with respect to as a result of as preparing is not positively claimed; and
compiling the nutritional information into a nutritional profile of an account (par. 0129 nutritional thresholds set by the user; par. 0083-0088).
With respect to claim 2, wherein providing instruction on loading a set of ingredients in an automated cooking device comprises providing instruction on loading a first set of ingredients (par. 0101, 0104) in a first ingredient container (par. 0062; quantity on hand) and providing instruction on loading at least a second set of ingredients (par. 0101, 0104 additional ingredients) in a second ingredient container (par. 0062; quantity on hand)
Wherein providing instruction on loading a first set of ingredients in a first ingredient container comprises presenting an instruction to load a first ingredient in the first ingredient container and subsequently presenting an instruction to load a second ingredient in the first ingredient container (par. 0104).


Measuring ingredient quantities (par. 0043 ingredient quantity; par. 0044; measuring relative combination of ingredients to define a nutrition value) of at least a subset of the ingredients (par. 0043 ingredients quantities) and wherein calculating nutritional information of the recipe is calculated at least in part according to measured ingredient quantities (par. 0043-0044).
Receiving user recipe alterations (par. 0130 complementary recipe) and generating the user instructions with the user recipe alterations; and wherein calculating nutritional information of the recipe is calculated at least in part according to user recipe alterations (par. 0130).
Adding the nutritional information of the prepared recipe to a nutritional profile of an account (par. 0083).
Processing the nutritional profile and generating a nutritional recommendation of the account (par. 0130).
Augmenting at least a portion of the user instructions and cooking instructions according to the nutritional recommendation (par. 0130; different product different instructions)
 Providing a recipe selection interface from which the automated cooking recipe is selected (par. 0036) and altering a set of recipes presented in the recipe selection interface according to the nutritional recommendation of the account (par. 0129).
Providing a recipe creation tool wherein a created recipe is distributed and made selectable through a recipe selection interface (par. 0083-0094).
At a recipe creation tool, user instructions and device cooking instructions are generated for a created recipe (par. 0095; unique identifier).
delivering cooking instructions of the automated cooking recipe to the automated cooking device (par. 0109 turn on oven); and
directing a cooking routine of the automated cooking device according to the cooking instructions (par. 0109 setting the baking temperature).
Altering a set of recipes presented in the recipe selection interface according to the nutritional profile of the account (par. 0130).
Generating a created recipe from a recipe creation tool, wherein the recipe includes user instructions and device cooking instructions; and wherein the selected recipe is the created recipe; and wherein calculating nutritional information from 
Receiving user recipe alterations and generating user instructions accounting for the user recipe alterations; and wherein calculating nutritional information according to preparation of the recipe is calculated at least in part according to the user recipe alterations (par. 0129-0130).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (20090258332) in view of Buehler et al. (20050193901).
Do is taken as above.
Do teaches automated recipe preparation and steps taken to setup ingredients used during recipe preparation and thus one of ordinary skill in the art would have been motivated to look to the art of automated food preparation as taught by Buehler.


Though silent to an automated dispensing mode, Do teaches a first and additional ingredients needed for the recipe being retrieved by a user and verifying the ingredient after retrieval (par. 0104).  Thus since both teach multiple ingredients, since both teach retrieving multiple ingredients since both teach the cooking process begins with preparing and assembling ingredients since broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art and since Buehler teaches automating the retrieval of the ingredients.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the manual method of ingredient retrieval with that of the automated method as taught by Buehler, and more specifically directing the cooking routine comprises activating an ingredient dispensing mode of the first ingredient container during a first stage of the cooking routine and activating an ingredient dispensing mode of the second ingredient container during a second stage of the cooking routine as taught by Buehler for its art recognized purpose of when the control system determines that a certain ingredient is required for a dish, it commands the storage system to retrieve the appropriate storage container. The storage container lid is removed, the primary manipulator equipped with the appropriate retrieval tool then removes the required quantity of the ingredient from the container (par. 0326).
Do teaches controlling a kitchen appliance for its art recognized purpose of following a recipe which includes cooking and setting a heating element of the kitchen appliance for its art recognized purpose of cooking food.  Thus since Do teaches retrieving ingredients according a recipe and kitchen appliances for cooking.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific known kitchen appliance from the class of kitchen appliances, and more specifically a stovetop cooking device comprising a heating element as taught by Buehler (par. 0171, 0010, 0484) thus providing the advantage of an automated cooking device in which ingredients from the outside can be simply cooked, grilled, fried, baked, or boiled (par. 0484) and the advantage that the automated cooking device can prepare almost any 
Do teaches retrieving ingredients, however is silent to specifically teaching ingredient containers.  Though silent to teaching ingredient containers, Do does teach ingredient inventory and a determination made of available ingredients (par. 0101).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Buehler specific to ingredient containers (par. 0319) into the system of Do for recognizing available ingredients thus providing the further advantage of when the control system determines that a certain ingredient is required for a dish, it commands the storage system to retrieve the appropriate storage container.
More specifically, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Buehler specific to measuring ingredient quantities of an individual ingredient (par. 0319) comprises measuring a change in ingredient quantity within an ingredient container (par. 0319, par. 0034) and correlating the quantity, such as desired by Do with respect to available ingredients, to an individual ingredient that is identified through the current instruction for loading the set of ingredients as taught by both.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792